Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 1 of 13




                   EXHIBIT 16
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                         Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 2 of 13


             Activity Statement
             January 1, 2018 - December 31, 2018
             Interactive Brokers LLC, Two Pickwick Plaza, Greenwich, CT 06830

              Account Information
             Name                                                                 MintBroker International, Ltd
             Account                                                              I1043365
             Account Type                                                         Broker Master
             Customer Type                                                        Corporate
             Account Capabilities                                                 Margin
             Base Currency                                                        USD



              Net Asset Value
                                                                                    December 31, 2017                        December 31, 2018
                                                                                                 Total                   Long           Short                   Total              Change
             Cash                                                                        3,359,569.25             7,961,765.05     -21,815.75            7,939,949.30          4,580,380.05
             Broker Cash                                                                 3,359,569.25             7,961,751.71     -21,815.75            7,939,935.96          4,580,366.71
             Insured Bank Deposit Sweep Program                                                   0.00                   13.34           0.00                   13.34                 13.34
             Interest Accruals                                                            -217,872.21                 1,471.12        -580.70                  890.42            218,762.63
               Total                                                                     3,141,697.04             7,963,236.17     -22,396.45            7,940,839.73          4,799,142.68
             Time Weighted Rate of Return                                                                                                                                             -11.49%

             Change in NAV                                                                                                                                                            Total
             Starting Value                                                                                                                                                    3,141,697.04
             Mark-to-Market                                                                                                                                                        1,875.21
             Deposits & Withdrawals                                                                                                                                            5,214,960.00
             Interest                                                                                                                                                           -629,614.64
             Change in Interest Accruals                                                                                                                                         218,428.34
             Other Fees                                                                                                                                                           -6,840.52
             Other FX Translations                                                                                                                                                   334.29
             Ending Value                                                                                                                                                      7,940,839.73



              Mark-to-Market Performance Summary
                                          Quantity                          Price                                           Mark-to-Market P/L
             Symbol               Prior            Current          Prior       Current         Position          Transaction       Commissions          Other                Total     Code
             Forex
             CAD                          0.00        -29,754.57          --      0.73319       1,875.21                0.00                     0.00      0.00            1,875.21
             USD                  3,359,569.25      7,961,765.05     1.0000        1.0000           0.00                0.00                     0.00      0.00                0.00
             Total                                                                              1,875.21                0.00                     0.00      0.00            1,875.21
             Total (All Assets)                                                                 1,875.21                0.00                     0.00      0.00            1,875.21
             Broker Interest Paid and Received                                                                                                                          -629,614.64
             Other Fees                                                                                                                                                   -6,840.52
             Total P/L for Statement Period                                                                                                                             -634,579.95



              Realized & Unrealized Performance Summary
                                                                       Realized                                                       Unrealized
             Symbol                   Cost Adj.    S/T Profit   S/T Loss L/T Profit       L/T Loss Total   S/T Profit    S/T Loss       L/T Profit   L/T Loss        Total      Total Code
             Forex
             CAD                            0.00        0.00       0.00          0.00         0.00 0.00     1,875.21           0.00           0.00       0.00     1,875.21   1,875.21
             Total                          0.00        0.00       0.00          0.00         0.00 0.00     1,875.21           0.00           0.00       0.00     1,875.21   1,875.21
             Total (All Assets)             0.00        0.00       0.00          0.00         0.00 0.00     1,875.21           0.00           0.00       0.00     1,875.21   1,875.21



              Cash Report
                                                                                                                               Total                        Securities                Futures
             Base Currency Summary
             Starting Cash                                                                                            3,359,569.25                        3,359,569.25                   0.00
               Deposits                                                                                              15,914,960.00                       15,914,960.00                   0.00
               Withdrawals                                                                                          -10,700,000.00                      -10,700,000.00                   0.00
               Insured Deposit Interest                                                                                     476.12                              476.12                   0.00
               Broker Interest Paid and Received                                                                       -630,090.76                         -630,090.76                   0.00
               Other Fees                                                                                                -6,840.52                           -6,840.52                   0.00
               Cash FX Translation Gain/Loss                                                                              1,875.21                            1,875.21                   0.00
             Ending Cash                                                                                              7,939,949.30                        7,939,949.30                   0.00




                                                                                              1 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                          Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 3 of 13
                                                                                                                                Total                        Securities              Futures
             Ending Settled Cash                                                                                         7,939,949.30                      7,939,949.30                 0.00
             CAD
             Starting Cash                                                                                                       0.00                              0.00                 0.00
               Broker Interest Paid and Received                                                                           -29,754.57                        -29,754.57                 0.00
             Ending Cash                                                                                                   -29,754.57                        -29,754.57                 0.00
             Ending Settled Cash                                                                                           -29,754.57                        -29,754.57                 0.00
             USD
             Starting Cash                                                                                             3,359,569.25                        3,359,569.25                 0.00
               Deposits                                                                                               15,914,960.00                       15,914,960.00                 0.00
               Withdrawals                                                                                           -10,700,000.00                      -10,700,000.00                 0.00
               Insured Deposit Interest                                                                                      476.12                              476.12                 0.00
               Broker Interest Paid and Received                                                                        -606,399.80                         -606,399.80                 0.00
               Other Fees                                                                                                 -6,840.52                           -6,840.52                 0.00
             Ending Cash                                                                                               7,961,765.05                        7,961,765.05                 0.00
             Ending Settled Cash                                                                                       7,961,765.05                        7,961,765.05                 0.00



              Insured Bank Deposit Sweep Program - By Bank
             Program Bank                                                          Interest Rate (%)                   Transfers              Balance                       Interest Accrual
             USD
             Bank of East Asia                                                                      0.00                    10.89                10.89                                  0.00
             CITIUS                                                                                 0.00                     0.00                  0.00                                 0.00
             CMNBUS                                                                                 0.00                     0.00                  0.00                                 0.00
             DBNKUS                                                                                 0.00                     0.00                  0.00                                 0.00
             ENTRUS                                                                                 0.00                     0.00                  0.00                                 0.00
             FCBNUS                                                                                 0.00                     0.00                  0.00                                 0.00
             Iberiabank                                                                             0.00                     0.19                  0.19                                 0.00
             METAUS                                                                                 0.00                     0.00                  0.00                                 0.00
             MINWST                                                                                 0.00                     0.00                  0.00                                 0.00
             PNCCUS                                                                                 0.00                     0.00                  0.00                                 0.00
             POALUS                                                                                 0.00                     0.00                  0.00                                 0.00
             Sterling National Bank                                                                 0.00                     2.26                  2.26                                 0.00
               Total                                                                                                        13.34                13.34                                  0.00
             Eligible funds are swept to a Program Bank on the business day following the date the funds are credited to your account and until swept to a Program Bank, funds are covered
             by SIPC, up to applicable limits. You are responsible for monitoring your total assets at each Program Bank listed on your statement. Failure to account for non-Program
             deposits (i.e., your own account(s) or deposits established through a separate sweep program) at the same Program Bank held in the same account ownership category may
             void insurance on any portion of your deposits in excess of the FDIC limit. Balances held by the Program Bank(s) listed above are not covered by the Securities Investor
             Protection (SIPC) protection applicable to your brokerage account. For additional information, please refer to the Insured Bank Deposit Sweep Program Disclosure Statement.



              Forex Balances
             Description                   Quantity        Cost Price            Cost Basis in USD         Close Price          Value in USD               Unrealized P/L in USD       Code
             Forex
             USD
             CAD                         -29,754.57        0.7962125                      23,690.96            0.73319             -21,815.75                             1,875.21
             USD                       7,961,765.05           1.0000                  -7,961,765.05             1.0000           7,961,765.05                                 0.00
             Total                                                                    -7,938,074.09                              7,939,949.30                             1,875.21



              Deposits & Withdrawals
             Date                    Description                                                                                                                                   Amount
             USD
             2018-01-02              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-01-03              Electronic Fund Transfer                                                                                                                    95,000.00
             2018-01-11              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-01-22              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-01-25              Electronic Fund Transfer                                                                                                                    80,000.00
             2018-01-29              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-01-30              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-02-01              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-02-02              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-02-05              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-02-06              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-02-07              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-02-08              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-02-09              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-02-12              Electronic Fund Transfer                                                                                                                   100,000.00
             2018-02-12              Disbursement Initiated by Antonio Collie                                                                                                   -50,000.00
             2018-02-13              Electronic Fund Transfer                                                                                                                    50,000.00




                                                                                               2 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                          Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 4 of 13
             Date              Description                                                        Amount
             2018-02-13        Disbursement Initiated by Antonio Collie                        -100,000.00
             2018-02-14        Electronic Fund Transfer                                         100,000.00
             2018-02-16        Electronic Fund Transfer                                         100,000.00
             2018-02-20        Electronic Fund Transfer                                         100,000.00
             2018-02-20        Electronic Fund Transfer                                         100,000.00
             2018-02-21        Electronic Fund Transfer                                         100,000.00
             2018-02-22        Electronic Fund Transfer                                         100,000.00
             2018-02-23        Electronic Fund Transfer                                         100,000.00
             2018-02-26        Electronic Fund Transfer                                         100,000.00
             2018-02-27        Electronic Fund Transfer                                         100,000.00
             2018-02-28        Electronic Fund Transfer                                         100,000.00
             2018-03-01        Electronic Fund Transfer                                         100,000.00
             2018-03-02        Electronic Fund Transfer                                         100,000.00
             2018-03-07        Disbursement Initiated by Antonio Collie                        -100,000.00
             2018-03-07        Disbursement Initiated by Antonio Collie                        -100,000.00
             2018-03-08        Electronic Fund Transfer                                       3,499,975.00
             2018-03-08        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-03-15        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-03-16        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-03-20        Electronic Fund Transfer                                         100,000.00
             2018-03-21        Electronic Fund Transfer                                         100,000.00
             2018-03-21        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-03-22        Electronic Fund Transfer                                         100,000.00
             2018-03-22        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-03-23        Electronic Fund Transfer                                         100,000.00
             2018-03-26        Electronic Fund Transfer                                         100,000.00
             2018-03-26        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-03-27        Electronic Fund Transfer                                          10,000.00
             2018-03-29        Electronic Fund Transfer                                         100,000.00
             2018-04-03        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-04-03        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-04-05        Electronic Fund Transfer                                         100,000.00
             2018-04-06        Electronic Fund Transfer                                         100,000.00
             2018-04-06        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-04-06        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-04-09        Electronic Fund Transfer                                         100,000.00
             2018-04-10        Electronic Fund Transfer                                          50,000.00
             2018-04-11        Electronic Fund Transfer                                         100,000.00
             2018-04-16        Electronic Fund Transfer                                          65,000.00
             2018-04-23        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-04-26        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-05-02        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-05-09        Electronic Fund Transfer                                         100,000.00
             2018-05-09        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-05-10        Electronic Fund Transfer                                          25,000.00
             2018-05-10        Electronic Fund Transfer                                         100,000.00
             2018-05-11        Electronic Fund Transfer                                         125,000.00
             2018-05-17        Disbursement Initiated by Antonio Collie                        -200,000.00
             2018-05-21        Electronic Fund Transfer                                         125,000.00
             2018-05-22        Electronic Fund Transfer                                         125,000.00
             2018-05-23        Electronic Fund Transfer                                         125,000.00
             2018-05-24        Electronic Fund Transfer                                         100,000.00
             2018-05-25        Electronic Fund Transfer                                         125,000.00
             2018-05-29        Electronic Fund Transfer                                         125,000.00
             2018-05-30        Electronic Fund Transfer                                          75,000.00
             2018-05-31        Electronic Fund Transfer                                         125,000.00
             2018-06-01        Electronic Fund Transfer                                         125,000.00
             2018-06-01        Electronic Fund Transfer                                         249,985.00
             2018-06-04        Electronic Fund Transfer                                         125,000.00
             2018-06-05        Electronic Fund Transfer                                         125,000.00
             2018-06-06        Electronic Fund Transfer                                         125,000.00
             2018-06-07        Electronic Fund Transfer                                         125,000.00
             2018-06-08        Electronic Fund Transfer                                         125,000.00
             2018-06-11        Electronic Fund Transfer                                         125,000.00
             2018-06-12        Electronic Fund Transfer                                         125,000.00
             2018-06-13        Electronic Fund Transfer                                         125,000.00
             2018-06-14        Electronic Fund Transfer                                         125,000.00
             2018-06-15        Electronic Fund Transfer                                         125,000.00
             2018-06-18        Electronic Fund Transfer                                         125,000.00
             2018-06-20        Electronic Fund Transfer                                         125,000.00
             2018-06-21        Electronic Fund Transfer                                         125,000.00




                                                                          3 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                          Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 5 of 13
             Date                 Description                                                               Amount
             2018-06-22           Electronic Fund Transfer                                                125,000.00
             2018-06-22           Disbursement Initiated by Antonio Collie                               -200,000.00
             2018-06-27           Disbursement Initiated by Antonio Collie                               -200,000.00
             2018-07-02           Electronic Fund Transfer                                                125,000.00
             2018-07-05           Disbursement Initiated by Antonio Collie                               -200,000.00
             2018-07-06           Disbursement Initiated by Antonio Collie                               -200,000.00
             2018-07-09           Disbursement Initiated by Antonio Collie                               -200,000.00
             2018-07-12           Disbursement Initiated by Antonio Collie                               -500,000.00
             2018-07-16           Disbursement Initiated by Antonio Collie                               -500,000.00
             2018-07-19           Disbursement Initiated by Swiss America Securities, Ltd              -5,000,000.00
             2018-08-23           Disbursement Initiated by Antonio Collie                               -200,000.00
             2018-09-04           Electronic Fund Transfer                                                120,000.00
             2018-09-05           Electronic Fund Transfer                                                120,000.00
             2018-09-06           Electronic Fund Transfer                                                125,000.00
             2018-09-11           Electronic Fund Transfer                                                125,000.00
             2018-09-14           Electronic Fund Transfer                                                125,000.00
             2018-09-17           Electronic Fund Transfer                                                125,000.00
             2018-09-18           Electronic Fund Transfer                                                125,000.00
             2018-09-19           Electronic Fund Transfer                                                125,000.00
             2018-09-20           Electronic Fund Transfer                                                125,000.00
             2018-09-21           Electronic Fund Transfer                                                125,000.00
             2018-10-03           Electronic Fund Transfer                                                125,000.00
             2018-10-05           Electronic Fund Transfer                                                125,000.00
             2018-10-09           Electronic Fund Transfer                                                125,000.00
             2018-10-10           Electronic Fund Transfer                                                125,000.00
             2018-10-11           Electronic Fund Transfer                                                125,000.00
             2018-10-12           Electronic Fund Transfer                                                125,000.00
             2018-10-16           Electronic Fund Transfer                                                125,000.00
             2018-10-19           Electronic Fund Transfer                                                125,000.00
             2018-10-22           Electronic Fund Transfer                                                125,000.00
             2018-10-23           Electronic Fund Transfer                                                125,000.00
             2018-10-24           Electronic Fund Transfer                                                125,000.00
             2018-10-25           Electronic Fund Transfer                                                125,000.00
             2018-10-26           Electronic Fund Transfer                                                120,000.00
             2018-10-29           Electronic Fund Transfer                                                120,000.00
             2018-10-30           Electronic Fund Transfer                                                120,000.00
             2018-10-31           Electronic Fund Transfer                                                120,000.00
             2018-11-01           Electronic Fund Transfer                                                120,000.00
             2018-11-05           Electronic Fund Transfer                                                120,000.00
             2018-11-06           Electronic Fund Transfer                                                120,000.00
             2018-11-07           Electronic Fund Transfer                                                120,000.00
             2018-11-08           Electronic Fund Transfer                                                120,000.00
             2018-12-03           Electronic Fund Transfer                                                120,000.00
             2018-12-12           Electronic Fund Transfer                                                120,000.00
             2018-12-14           Electronic Fund Transfer                                                120,000.00
             2018-12-17           Electronic Fund Transfer                                                120,000.00
             2018-12-18           Electronic Fund Transfer                                                120,000.00
             2018-12-19           Electronic Fund Transfer                                                120,000.00
             2018-12-20           Electronic Fund Transfer                                                120,000.00
             2018-12-20           Disbursement Initiated by Antonio Collie                               -150,000.00
             2018-12-21           Electronic Fund Transfer                                                120,000.00
             2018-12-24           Electronic Fund Transfer                                                 20,000.00
             2018-12-27           Electronic Fund Transfer                                                120,000.00
             2018-12-31           Electronic Fund Transfer                                                120,000.00
             Total                                                                                      5,214,960.00



              Fees
             Date            Description                                                                   Amount
             Other Fees
             USD
             2018-02-05      Aequitas NEO Professional Level I for Jan 2018                                  -10.00
             2018-02-05      AMEX (Network B/CTA) Professional Level I for Jan 2018                          -23.00
             2018-02-05      NASDAQ Level I for Jan 2018                                                     -23.00
             2018-02-05      NASDAQ Level II for Jan 2018                                                    -86.50
             2018-02-05      NASDAQ TOTALVIEW-OPENVIEW EDS Professional Level II for Jan 2018                -10.00
             2018-02-05      NYSE (Network A/CTA) Billed by Broker Professional Level I for Jan 2018         -45.00
             2018-02-05      OTC Markets Level I Professional for Jan 2018                                   -30.00
             2018-02-05      Canadian Exchange Group (TSX/TSXV) Professional Level I for Jan 2018            -73.00
             2018-02-05      Toronto Market by Price Professional Level II for Jan 2018                      -30.00




                                                                                            4 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                          Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 6 of 13
             Date            Description                                                               Amount
             2018-02-13      Withdrawal Fee                                                              -10.00
             2018-03-06      Aequitas NEO Professional Level I for Feb 2018                              -10.00
             2018-03-06      AMEX (Network B/CTA) Professional Level I for Feb 2018                      -23.00
             2018-03-06      NASDAQ Level I for Feb 2018                                                 -23.00
             2018-03-06      NASDAQ Level II for Feb 2018                                                -86.50
             2018-03-06      NASDAQ TOTALVIEW-OPENVIEW EDS Professional Level II for Feb 2018            -10.00
             2018-03-06      NYSE (Network A/CTA) Billed by Broker Professional Level I for Feb 2018     -45.00
             2018-03-06      OTC Markets Level I Professional for Feb 2018                               -30.00
             2018-03-06      Canadian Exchange Group (TSX/TSXV) Professional Level I for Feb 2018        -73.00
             2018-03-06      Toronto Market by Price Professional Level II for Feb 2018                  -30.00
             2018-03-07      Withdrawal Fee                                                              -10.00
             2018-03-08      Withdrawal Fee                                                              -10.00
             2018-03-15      Withdrawal Fee                                                              -10.00
             2018-03-16      Withdrawal Fee                                                              -10.00
             2018-03-21      Withdrawal Fee                                                              -10.00
             2018-03-22      Withdrawal Fee                                                              -10.00
             2018-03-26      TTM Squeeze for Mar 2018                                                    -50.00
             2018-03-26      TTM Squeeze for Mar 2018                                                     50.00
             2018-03-26      Withdrawal Fee                                                              -10.00
             2018-04-03      Withdrawal Fee                                                              -10.00
             2018-04-04      Aequitas NEO Professional Level I for Mar 2018                              -10.00
             2018-04-04      AMEX (Network B/CTA) Professional Level I for Mar 2018                      -23.00
             2018-04-04      NASDAQ Level I for Mar 2018                                                 -23.00
             2018-04-04      NASDAQ Level II for Mar 2018                                                -86.50
             2018-04-04      NASDAQ TOTALVIEW-OPENVIEW EDS Professional Level II for Mar 2018            -10.00
             2018-04-04      NYSE (Network A/CTA) Billed by Broker Professional Level I for Mar 2018     -45.00
             2018-04-04      OTC Markets Level I Professional for Mar 2018                               -30.00
             2018-04-04      Canadian Exchange Group (TSX/TSXV) Professional Level I for Mar 2018        -73.00
             2018-04-04      Toronto Market by Price Professional Level II for Mar 2018                  -30.00
             2018-04-04      US Options Exchanges for Mar 2018                                           -32.75
             2018-04-06      Withdrawal Fee                                                              -10.00
             2018-04-06      Withdrawal Fee                                                              -10.00
             2018-04-12      CME (GLOBEX) Professional for Apr 2018                                     -112.50
             2018-04-12      OneChicago Futures Level II for Apr 2018                                     -1.00
             2018-04-23      Withdrawal Fee                                                              -10.00
             2018-04-26      Withdrawal Fee                                                              -10.00
             2018-05-03      AMEX (Network B/CTA) Professional Level I for Apr 2018                      -23.00
             2018-05-03      COMBO WAVE. SIMPLEROPTIONS.COM FOR APR 2018                                 -50.00
             2018-05-03      COMBO WAVE. SIMPLEROPTIONS.COM FOR APR 2018                                  50.00
             2018-05-03      NASDAQ Level I for Apr 2018                                                 -25.00
             2018-05-03      NASDAQ Level II for Apr 2018                                                -86.50
             2018-05-03      NASDAQ TOTALVIEW-OPENVIEW EDS Professional Level II for Apr 2018            -10.00
             2018-05-03      NYSE (Network A/CTA) Billed by Broker Professional Level I for Apr 2018     -45.00
             2018-05-03      OTC Markets Level I Professional for Apr 2018                               -30.00
             2018-05-03      PORSCHE DOTS for Apr 2018                                                   -50.00
             2018-05-03      PORSCHE DOTS for Apr 2018                                                    50.00
             2018-05-03      Canadian Exchange Group (TSX/TSXV) Professional Level I for Apr 2018        -73.00
             2018-05-03      Toronto Market by Price Professional Level II for Apr 2018                  -30.00
             2018-05-03      TTM Squeeze for Apr 2018                                                    -50.00
             2018-05-03      TTM Squeeze for Apr 2018                                                     50.00
             2018-05-03      US Options Exchanges for Apr 2018                                           -32.75
             2018-05-03      WAIVE A/B/C for Apr 2018                                                    -50.00
             2018-05-03      WAIVE A/B/C for Apr 2018                                                     50.00
             2018-05-09      Withdrawal Fee                                                              -10.00
             2018-05-17      Withdrawal Fee                                                              -10.00
             2018-06-05      AMEX (Network B/CTA) Professional Level I for May 2018                      -23.00
             2018-06-05      CME (GLOBEX) Professional for May 2018                                     -112.50
             2018-06-05      COMBO WAVE. SIMPLEROPTIONS.COM FOR MAY 2018                                 -50.00
             2018-06-05      COMBO WAVE. SIMPLEROPTIONS.COM FOR MAY 2018                                  50.00
             2018-06-05      NASDAQ Level I for May 2018                                                 -25.00
             2018-06-05      NASDAQ Level II for May 2018                                                -86.50
             2018-06-05      NASDAQ TOTALVIEW-OPENVIEW EDS Professional Level II for May 2018            -10.00
             2018-06-05      NYSE (Network A/CTA) Billed by Broker Professional Level I for May 2018     -45.00
             2018-06-05      OneChicago Futures Level II for May 2018                                     -1.00
             2018-06-05      OTC Markets Level I Professional for May 2018                               -30.00
             2018-06-05      PORSCHE DOTS for May 2018                                                   -50.00
             2018-06-05      PORSCHE DOTS for May 2018                                                    50.00
             2018-06-05      Canadian Exchange Group (TSX/TSXV) Professional Level I for May 2018        -73.00
             2018-06-05      Toronto Market by Price Professional Level II for May 2018                  -30.00
             2018-06-05      TTM Squeeze for May 2018                                                    -50.00
             2018-06-05      US Options Exchanges for May 2018                                           -32.75




                                                                                      5 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                          Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 7 of 13
             Date            Description                                                               Amount
             2018-06-05      WAIVE A/B/C for May 2018                                                    -50.00
             2018-06-05      WAIVE A/B/C for May 2018                                                     50.00
             2018-06-27      Withdrawal Fee                                                              -10.00
             2018-06-28      Exposure Fee, Equity for 20180627                                          -370.79
             2018-06-29      Exposure Fee, Equity for 20180628                                          -315.58
             2018-07-03      AMEX (Network B/CTA) Professional Level I for Jun 2018                      -23.00
             2018-07-03      CME (GLOBEX) Professional for Jun 2018                                     -112.50
             2018-07-03      NASDAQ Level I for Jun 2018                                                 -25.00
             2018-07-03      NASDAQ Level II for Jun 2018                                                -86.50
             2018-07-03      NASDAQ TOTALVIEW-OPENVIEW EDS Professional Level II for Jun 2018            -10.00
             2018-07-03      NYSE (Network A/CTA) Billed by Broker Professional Level I for Jun 2018     -45.00
             2018-07-03      OneChicago Futures Level II for Jun 2018                                     -1.00
             2018-07-03      OTC Markets Level I Professional for Jun 2018                               -30.00
             2018-07-03      Canadian Exchange Group (TSX/TSXV) Professional Level I for Jun 2018        -73.00
             2018-07-03      Toronto Market by Price Professional Level II for Jun 2018                  -30.00
             2018-07-03      TTM Squeeze for Jun 2018                                                    -50.00
             2018-07-03      US Options Exchanges for Jun 2018                                           -32.75
             2018-07-06      Withdrawal Fee                                                              -10.00
             2018-07-09      Withdrawal Fee                                                              -10.00
             2018-07-12      Withdrawal Fee                                                              -10.00
             2018-07-16      Withdrawal Fee                                                              -10.00
             2018-07-19      Withdrawal Fee                                                              -10.00
             2018-08-02      AMEX (Network B/CTA) Professional Level I for Jul 2018                      -23.00
             2018-08-02      CME (GLOBEX) Professional for Jul 2018                                     -112.50
             2018-08-02      NASDAQ Level I for Jul 2018                                                 -25.00
             2018-08-02      NASDAQ Level II for Jul 2018                                                -86.50
             2018-08-02      NASDAQ TOTALVIEW-OPENVIEW EDS Professional Level II for Jul 2018            -10.00
             2018-08-02      NYSE (Network A/CTA) Billed by Broker Professional Level I for Jul 2018     -45.00
             2018-08-02      OneChicago Futures Level II for Jul 2018                                     -1.00
             2018-08-02      OTC Markets Level I Professional for Jul 2018                               -30.00
             2018-08-02      Canadian Exchange Group (TSX/TSXV) Professional Level I for Jul 2018        -73.00
             2018-08-02      Toronto Market by Price Professional Level II for Jul 2018                  -30.00
             2018-08-02      TTM Squeeze for Jul 2018                                                    -50.00
             2018-08-02      US Options Exchanges for Jul 2018                                           -32.75
             2018-08-03      Exposure Fee, Equity for 20180802                                           -17.92
             2018-08-06      Exposure Fee, Equity for 20180804                                           -12.84
             2018-08-07      Exposure Fee, Equity for 20180806                                            -5.61
             2018-08-08      Exposure Fee, Equity for 20180807                                            -3.61
             2018-08-09      Exposure Fee, Equity for 20180808                                            -4.70
             2018-08-10      Exposure Fee, Equity for 20180809                                            -7.19
             2018-08-13      Exposure Fee, Equity for 20180811                                            -6.66
             2018-08-14      Exposure Fee, Equity for 20180813                                            -3.03
             2018-08-15      Exposure Fee, Equity for 20180814                                            -2.65
             2018-08-16      Exposure Fee, Equity for 20180815                                            -3.86
             2018-08-17      Exposure Fee, Equity for 20180816                                            -8.02
             2018-08-20      Exposure Fee, Equity for 20180818                                          -225.06
             2018-08-21      AMEX (Network B/CTA) Professional Level I for Aug 2018                      -23.00
             2018-08-21      CME (GLOBEX) Professional for Aug 2018                                     -112.50
             2018-08-21      NASDAQ Level I for Aug 2018                                                 -25.00
             2018-08-21      NASDAQ Level II for Aug 2018                                                -86.50
             2018-08-21      NASDAQ TOTALVIEW-OPENVIEW EDS Professional Level II for Aug 2018            -10.00
             2018-08-21      NYSE (Network A/CTA) Billed by Broker Professional Level I for Aug 2018     -45.00
             2018-08-21      OneChicago Futures Level II for Aug 2018                                     -1.00
             2018-08-21      OTC Markets Level I Professional for Aug 2018                               -30.00
             2018-08-21      Canadian Exchange Group (TSX/TSXV) Professional Level I for Aug 2018        -73.00
             2018-08-21      Toronto Market by Price Professional Level II for Aug 2018                  -30.00
             2018-08-21      TTM Squeeze for Aug 2018                                                    -50.00
             2018-08-21      US Options Exchanges for Aug 2018                                           -32.75
             2018-09-04      AMEX (Network B/CTA) Professional Level I for Sep 2018                      -23.00
             2018-09-04      CME (GLOBEX) Professional for Sep 2018                                     -112.50
             2018-09-04      NASDAQ Level I for Sep 2018                                                 -25.00
             2018-09-04      NASDAQ Level II for Sep 2018                                                -86.50
             2018-09-04      NASDAQ TOTALVIEW-OPENVIEW EDS Professional Level II for Sep 2018            -10.00
             2018-09-04      NYSE (Network A/CTA) Billed by Broker Professional Level I for Sep 2018     -45.00
             2018-09-04      OneChicago Futures Level II for Sep 2018                                     -1.00
             2018-09-04      OTC Markets Level I Professional for Sep 2018                               -30.00
             2018-09-04      Canadian Exchange Group (TSX/TSXV) Professional Level I for Sep 2018        -73.00
             2018-09-04      Toronto Market by Price Professional Level II for Sep 2018                  -30.00
             2018-09-04      TTM Squeeze for Sep 2018                                                    -50.00
             2018-09-04      US Options Exchanges for Sep 2018                                           -32.75
             2018-10-02      s******23:AMEX (Network B/CTA) Professional Level I for Oct 2018            -23.00




                                                                                       6 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                          Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 8 of 13
             Date            Description                                                                         Amount
             2018-10-02      s******23:CME (GLOBEX) Professional for Oct 2018                                     -112.50
             2018-10-02      s******23:NASDAQ Level I for Oct 2018                                                 -25.00
             2018-10-02      s******23:NASDAQ Level II for Oct 2018                                                -86.50
             2018-10-02      S******23:NASDAQ TOTALVIEW-OPENVIEW EDS FOR OCT 2018                                  -10.00
             2018-10-02      S******23:NYSE (NETWORK A/CTA) BILLED BY FOR OCT 2018                                 -45.00
             2018-10-02      s******23:OneChicago Futures Level II for Oct 2018                                     -1.00
             2018-10-02      s******23:OTC Markets Level I Professional for Oct 2018                               -30.00
             2018-10-02      s******23:Canadian Exchange Group (TSX/TSXV) Professional Level I for Oct 2018        -73.00
             2018-10-02      s******23:Toronto Market by Price Professional Level II for Oct 2018                  -30.00
             2018-10-02      S******23:TTM SQUEEZE. SIMPLEROPTIONS.CO FOR OCT 2018                                 -50.00
             2018-10-02      s******23:US Options Exchanges for Oct 2018                                           -32.75
             2018-11-02      s******23:CME (GLOBEX) Professional for Nov 2018                                     -112.50
             2018-11-02      S******23:CTA TAPE B PRO FOR NOV 2018                                                 -23.00
             2018-11-02      S******23:NASDAQ TV PRO FOR NOV 2018                                                  -86.50
             2018-11-02      S******23:NASDAQ TV PRO EDS FOR NOV 2018                                              -10.00
             2018-11-02      S******23:NYSE BILLED BY BROKER FOR NOV 2018                                          -45.00
             2018-11-02      S******23:ONECHICAGO FUTURES FOR NOV 2018                                              -1.00
             2018-11-02      S******23:OPRA PRO FOR NOV 2018                                                       -32.75
             2018-11-02      s******23:OTC Markets Level I Professional for Nov 2018                               -30.00
             2018-11-02      s******23:Canadian Exchange Group (TSX/TSXV) Professional Level I for Nov 2018        -73.00
             2018-11-02      s******23:Toronto Market by Price Professional Level II for Nov 2018                  -30.00
             2018-11-02      s******23:TTM Squeeze for Nov 2018                                                    -50.00
             2018-11-02      S******23:UTP PRO L1 FOR NOV 2018                                                     -25.00
             2018-12-06      s******23:CME (GLOBEX) Professional for Dec 2018                                     -112.50
             2018-12-06      S******23:CTA TAPE B PRO FOR DEC 2018                                                 -23.00
             2018-12-06      S******23:NASDAQ TV PRO FOR DEC 2018                                                  -86.50
             2018-12-06      S******23:NASDAQ TV PRO EDS FOR DEC 2018                                              -10.00
             2018-12-06      S******23:NYSE BILLED BY BROKER FOR DEC 2018                                          -45.00
             2018-12-06      S******23:ONECHICAGO FUTURES FOR DEC 2018                                              -1.00
             2018-12-06      S******23:OPRA PRO FOR DEC 2018                                                       -32.75
             2018-12-06      s******23:OTC Markets Level I Professional for Dec 2018                               -30.00
             2018-12-06      s******23:Canadian Exchange Group (TSX/TSXV) Professional Level I for Dec 2018        -73.00
             2018-12-06      s******23:Toronto Market by Price Professional Level II for Dec 2018                  -30.00
             2018-12-06      s******23:TTM Squeeze for Dec 2018                                                    -50.00
             2018-12-06      S******23:UTP PRO L1 FOR DEC 2018                                                     -25.00
             Total                                                                                              -6,840.52



              Interest
             Date                     Description                                                                Amount
             CAD
             2018-02-05               CAD Debit Interest for Jan-2018                                             -965.73
             2018-02-05               CAD Net Short Stock Interest for Jan-2018                                -27,291.48
             2018-03-05               CAD Credit Interest for Feb-2018                                               0.39
             2018-03-05               CAD Debit Interest for Feb-2018                                              -45.39
             2018-03-05               CAD Net Short Stock Interest for Feb-2018                                 -1,356.76
             2018-04-04               CAD Debit Interest for Mar-2018                                               -9.27
             2018-05-03               CAD Debit Interest for Apr-2018                                               -9.44
             2018-06-05               CAD Debit Interest for May-2018                                              -10.30
             2018-07-05               CAD Debit Interest for Jun-2018                                              -10.46
             2018-08-03               CAD Debit Interest for Jul-2018                                              -10.83
             2018-09-06               CAD Debit Interest for Aug-2018                                              -11.21
             2018-10-03               CAD Debit Interest for Sep-2018                                              -10.64
             2018-11-05               CAD Debit Interest for Oct-2018                                              -11.50
             2018-12-05               CAD Debit Interest for Nov-2018                                              -11.95
             Total                                                                                             -29,754.57
             Total in USD                                                                                      -23,690.96
             USD
             2018-01-04               USD Credit Interest for Dec-2017                                             337.97
             2018-01-04               USD Debit Interest for Dec-2017                                             -426.72
             2018-01-04               USD Net Short Stock Interest for Dec-2017                               -246,358.22
             2018-02-05               USD Credit Interest for Jan-2018                                           1,928.51
             2018-02-05               USD Net Short Stock Interest for Jan-2018                               -281,456.75
             2018-03-05               USD Credit Interest for Feb-2018                                           3,597.76
             2018-03-05               USD Net Short Stock Interest for Feb-2018                                 -8,691.52
             2018-03-28               Insured Deposit Credit Interest                                                8.19
             2018-03-28               Insured Deposit Credit Interest                                               15.47
             2018-03-28               Insured Deposit Credit Interest                                                0.45
             2018-03-28               Insured Deposit Credit Interest                                               12.62
             2018-03-28               Insured Deposit Credit Interest                                                0.02




                                                                                      7 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                          Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 9 of 13
             Date                 Description                                                       Amount
             2018-03-28           Insured Deposit Credit Interest                                       8.46
             2018-03-28           Insured Deposit Credit Interest                                       1.59
             2018-03-28           Insured Deposit Credit Interest                                       8.19
             2018-03-28           Insured Deposit Credit Interest                                       9.04
             2018-03-28           Insured Deposit Credit Interest                                       1.73
             2018-03-28           Insured Deposit Credit Interest                                       8.19
             2018-03-28           Insured Deposit Credit Interest                                       8.19
             2018-03-28           Insured Deposit Credit Interest                                       6.96
             2018-03-28           Insured Deposit Credit Interest                                       1.23
             2018-04-04           USD Credit Interest for Mar-2018                                  3,863.64
             2018-04-04           USD Debit Interest for Mar-2018                                  -1,547.57
             2018-04-04           USD Net Short Stock Interest for Mar-2018                       -12,289.76
             2018-04-16           Insured Deposit Credit Interest                                       9.81
             2018-04-16           Insured Deposit Credit Interest                                      11.28
             2018-04-16           Insured Deposit Credit Interest                                       0.04
             2018-04-17           Insured Deposit Credit Interest                                      11.91
             2018-04-17           Insured Deposit Credit Interest                                       0.02
             2018-04-23           Insured Deposit Credit Interest                                       0.86
             2018-04-23           Insured Deposit Credit Interest                                       5.53
             2018-04-23           Insured Deposit Credit Interest                                       8.90
             2018-04-23           Insured Deposit Credit Interest                                       0.08
             2018-04-23           Insured Deposit Credit Interest                                       0.16
             2018-04-23           Insured Deposit Credit Interest                                      12.63
             2018-04-23           Insured Deposit Credit Interest                                       0.02
             2018-04-23           Insured Deposit Credit Interest                                       0.63
             2018-04-23           Insured Deposit Credit Interest                                      11.45
             2018-04-23           Insured Deposit Credit Interest                                       5.66
             2018-04-23           Insured Deposit Credit Interest                                       1.54
             2018-04-23           Insured Deposit Credit Interest                                      13.50
             2018-04-23           Insured Deposit Credit Interest                                       9.53
             2018-04-23           Insured Deposit Credit Interest                                       2.05
             2018-04-23           Insured Deposit Credit Interest                                      14.13
             2018-04-24           Insured Deposit Credit Interest                                       0.17
             2018-04-27           Insured Deposit Credit Interest                                       2.85
             2018-04-27           Insured Deposit Credit Interest                                       2.85
             2018-04-27           Insured Deposit Credit Interest                                       3.26
             2018-04-27           Insured Deposit Credit Interest                                       3.25
             2018-04-27           Insured Deposit Credit Interest                                       3.42
             2018-04-27           Insured Deposit Credit Interest                                       2.85
             2018-04-27           Insured Deposit Credit Interest                                       2.85
             2018-04-27           Insured Deposit Credit Interest                                       0.57
             2018-04-27           Insured Deposit Credit Interest                                       3.42
             2018-04-27           Insured Deposit Credit Interest                                       3.42
             2018-04-27           Insured Deposit Credit Interest                                       3.42
             2018-05-03           USD Credit Interest for Apr-2018                                  3,755.39
             2018-05-03           USD Debit Interest for Apr-2018                                  -6,855.03
             2018-05-03           USD Net Short Stock Interest for Apr-2018                         3,867.56
             2018-05-16           Insured Deposit Credit Interest                                       3.93
             2018-05-16           Insured Deposit Credit Interest                                       0.37
             2018-05-21           Insured Deposit Credit Interest                                       6.46
             2018-05-21           Insured Deposit Credit Interest                                       0.05
             2018-05-23           Insured Deposit Credit Interest                                       6.88
             2018-05-23           Insured Deposit Credit Interest                                       1.28
             2018-05-25           Insured Deposit Credit Interest                                      11.24
             2018-05-25           Insured Deposit Credit Interest                                       0.85
             2018-05-30           Insured Deposit Credit Interest                                       2.36
             2018-05-30           Insured Deposit Credit Interest                                      12.98
             2018-05-30           Insured Deposit Credit Interest                                       0.42
             2018-05-30           Insured Deposit Credit Interest                                       1.29
             2018-05-30           Insured Deposit Credit Interest                                       2.05
             2018-05-30           Insured Deposit Credit Interest                                       0.57
             2018-05-30           Insured Deposit Credit Interest                                       0.63
             2018-05-30           Insured Deposit Credit Interest                                       0.41
             2018-05-30           Insured Deposit Credit Interest                                       0.06
             2018-05-30           Insured Deposit Credit Interest                                       2.23
             2018-05-30           Insured Deposit Credit Interest                                       0.82
             2018-05-30           Insured Deposit Credit Interest                                       1.54
             2018-05-30           Insured Deposit Credit Interest                                       0.04
             2018-05-30           Insured Deposit Credit Interest                                       0.57
             2018-06-05           USD Credit Interest for May-2018                                  4,118.25
             2018-06-05           USD Debit Interest for May-2018                                    -247.75




                                                                              8 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                      Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 10 of 13
             Date                 Description                                                   Amount
             2018-06-05           USD Net Short Stock Interest for May-2018                     1,274.50
             2018-06-14           Insured Deposit Credit Interest                                   1.47
             2018-06-14           Insured Deposit Credit Interest                                   2.60
             2018-06-14           Insured Deposit Credit Interest                                   1.47
             2018-06-14           Insured Deposit Credit Interest                                   0.92
             2018-06-14           Insured Deposit Credit Interest                                   2.94
             2018-06-14           Insured Deposit Credit Interest                                   4.29
             2018-06-14           Insured Deposit Credit Interest                                   0.10
             2018-06-14           Insured Deposit Credit Interest                                   1.46
             2018-06-14           Insured Deposit Credit Interest                                   1.82
             2018-06-14           Insured Deposit Credit Interest                                   0.57
             2018-06-20           Insured Deposit Credit Interest                                   2.26
             2018-06-20           Insured Deposit Credit Interest                                   0.04
             2018-06-20           Insured Deposit Credit Interest                                   2.86
             2018-06-27           Insured Deposit Credit Interest                                   2.48
             2018-06-28           Insured Deposit Credit Interest                                   0.71
             2018-06-28           Insured Deposit Credit Interest                                   1.74
             2018-06-28           Insured Deposit Credit Interest                                   0.58
             2018-06-28           Insured Deposit Credit Interest                                   1.74
             2018-06-28           Insured Deposit Credit Interest                                   1.16
             2018-06-28           Insured Deposit Credit Interest                                   1.71
             2018-06-28           Insured Deposit Credit Interest                                   2.72
             2018-06-28           Insured Deposit Credit Interest                                   0.09
             2018-06-28           Insured Deposit Credit Interest                                   0.58
             2018-06-28           Insured Deposit Credit Interest                                   0.01
             2018-06-28           Insured Deposit Credit Interest                                   1.74
             2018-07-05           USD Credit Interest for Jun-2018                              5,250.27
             2018-07-05           USD Debit Interest for Jun-2018                              -1,535.62
             2018-07-05           USD Net Short Stock Interest for Jun-2018                     1,245.34
             2018-07-30           Insured Deposit Credit Interest                                   0.01
             2018-07-30           Insured Deposit Credit Interest                                   7.67
             2018-07-30           Insured Deposit Credit Interest                                   6.81
             2018-07-30           Insured Deposit Credit Interest                                   7.67
             2018-07-30           Insured Deposit Credit Interest                                   0.01
             2018-07-30           Insured Deposit Credit Interest                                   7.66
             2018-07-30           Insured Deposit Credit Interest                                   0.86
             2018-07-30           Insured Deposit Credit Interest                                   8.45
             2018-07-30           Insured Deposit Credit Interest                                   0.99
             2018-07-30           Insured Deposit Credit Interest                                   1.28
             2018-07-30           Insured Deposit Credit Interest                                   6.97
             2018-07-30           Insured Deposit Credit Interest                                   6.71
             2018-07-30           Insured Deposit Credit Interest                                   7.71
             2018-07-30           Insured Deposit Credit Interest                                   0.70
             2018-07-30           Insured Deposit Credit Interest                                   7.94
             2018-07-30           Insured Deposit Credit Interest                                   7.54
             2018-08-03           USD Credit Interest for Jul-2018                              5,192.77
             2018-08-03           USD Debit Interest for Jul-2018                              -4,700.97
             2018-08-03           USD Net Short Stock Interest for Jul-2018                     4,040.16
             2018-08-30           Insured Deposit Credit Interest                                   5.71
             2018-08-30           Insured Deposit Credit Interest                                   1.55
             2018-08-30           Insured Deposit Credit Interest                                   0.38
             2018-08-30           Insured Deposit Credit Interest                                   0.01
             2018-08-30           Insured Deposit Credit Interest                                   0.59
             2018-08-30           Insured Deposit Credit Interest                                   2.00
             2018-08-30           Insured Deposit Credit Interest                                   1.99
             2018-08-30           Insured Deposit Credit Interest                                   2.49
             2018-08-30           Insured Deposit Credit Interest                                   2.86
             2018-08-30           Insured Deposit Credit Interest                                   2.49
             2018-08-30           Insured Deposit Credit Interest                                   0.24
             2018-08-30           Insured Deposit Credit Interest                                   0.11
             2018-08-30           Insured Deposit Credit Interest                                   1.40
             2018-08-30           Insured Deposit Credit Interest                                   2.02
             2018-08-30           Insured Deposit Credit Interest                                   4.20
             2018-08-30           Insured Deposit Credit Interest                                   0.90
             2018-08-30           Insured Deposit Credit Interest                                   1.30
             2018-08-30           Insured Deposit Credit Interest                                   3.91
             2018-09-06           USD Credit Interest for Aug-2018                              9,891.93
             2018-09-06           USD Net Short Stock Interest for Aug-2018                    26,126.26
             2018-09-26           Insured Deposit Credit Interest                                   2.17
             2018-09-26           Insured Deposit Credit Interest                                   0.08
             2018-09-27           Insured Deposit Credit Interest                                   0.01




                                                                              9 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                       Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 11 of 13
             Date                        Description                                                                                 Amount
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.06
             2018-09-27                  Insured Deposit Credit Interest                                                                 1.26
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.01
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.25
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.01
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.41
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.01
             2018-09-27                  Insured Deposit Credit Interest                                                                 1.01
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.01
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.12
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.20
             2018-09-27                  Insured Deposit Credit Interest                                                                 0.01
             2018-10-03                  USD Credit Interest for Sep-2018                                                            1,405.36
             2018-10-03                  USD Net Short Stock Interest for Sep-2018                                                -102,011.98
             2018-10-17                  Insured Deposit Credit Interest                                                                 1.56
             2018-10-17                  Insured Deposit Credit Interest                                                                 0.34
             2018-10-30                  Insured Deposit Credit Interest                                                                 0.01
             2018-10-30                  Insured Deposit Credit Interest                                                                 0.27
             2018-11-05                  USD Credit Interest for Oct-2018                                                              380.38
             2018-11-05                  USD Debit Interest for Oct-2018                                                              -591.77
             2018-11-05                  USD Net Short Stock Interest for Oct-2018                                                  -5,121.93
             2018-11-28                  Insured Deposit Credit Interest                                                                 2.44
             2018-11-28                  Insured Deposit Credit Interest                                                                 0.04
             2018-11-29                  Insured Deposit Credit Interest                                                                 0.17
             2018-11-29                  Insured Deposit Credit Interest                                                                 0.46
             2018-12-05                  USD Credit Interest for Nov-2018                                                              127.86
             2018-12-05                  USD Debit Interest for Nov-2018                                                           -17,765.14
             2018-12-05                  USD Net Short Stock Interest for Nov-2018                                                   6,797.02
             2018-12-21                  Insured Deposit Credit Interest                                                                12.48
             2018-12-21                  Insured Deposit Credit Interest                                                                 0.09
             2018-12-28                  Insured Deposit Credit Interest                                                                 0.49
             2018-12-28                  Insured Deposit Credit Interest                                                                 0.01
             2018-12-28                  Insured Deposit Credit Interest                                                                 1.53
             Total                                                                                                                -605,923.68
             Total Interest in USD                                                                                                -629,614.64



              Interest Accruals
             Base Currency Summary
             Starting Accrual Balance                                                                                             -217,872.21
             Interest Accrued                                                                                                     -411,662.42
             Accrual Reversal                                                                                                      630,090.76
             FX Translation                                                                                                            334.29
             Ending Accrual Balance                                                                                                    890.42
             CAD
             Starting Accrual Balance                                                                                                    0.00
             Interest Accrued                                                                                                      -29,764.67
             Accrual Reversal                                                                                                       29,754.57
             Ending Accrual Balance                                                                                                    -10.10
             Ending Accrual Balance in USD                                                                                              -7.41
             USD
             Starting Accrual Balance                                                                                             -217,872.21
             Interest Accrued                                                                                                     -387,629.76
             Accrual Reversal                                                                                                      606,399.80
             Ending Accrual Balance                                                                                                    897.83



              Client Fees
             Account                 Date/Time                Description                        Revenue        Expense    Net    Net In Base
             Commissions
             CAD
             UL1043811               -                        -                                    290.70       -290.70    0.00          0.00
             US1043812               -                        -                                    294.64       -294.64    0.00          0.00
             Total                                                                                 585.34       -585.34    0.00
             Total in USD                                                                          469.23       -469.23    0.00
             USD
             UL1043811               -                        -                                 461,445.92   -461,445.92   0.00          0.00
             US1043812               -                        -                                 224,562.36   -224,562.36   0.00          0.00
             Total                                                                              686,008.28   -686,008.28   0.00




                                                                                     10 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                        Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 12 of 13

              Codes
             Code              Meaning                                                                 Code (Cont.)      Meaning (Cont.)
             A                 Assignment                                                              LI                Last In, First Out (LIFO) tax basis election
             AEx               Automatic exercise for dividend-related recommendation.                 LT                Long Term P/L
             Adj               Adjustment                                                              Lo                Direct Loan
             Al                Allocation                                                              M                 Entered manually by IB
             Aw                Away Trade                                                              MEx               Manual exercise for dividend-related recommendation.
             B                 Automatic Buy-in                                                        ML                Maximize Losses tax basis election
             Bo                Direct Borrow                                                           MLG               Maximize Long Term Gain tax basis election
             C                 Closing Trade                                                           MLL               Maximize Long Term Loss tax basis election
             CD                Cash Delivery                                                           MSG               Maximize Short Term Gain tax basis election
             CP                Complex Position                                                        MSL               Maximize Short Term Loss tax basis election
             Ca                Cancelled                                                               O                 Opening Trade
             Co                Corrected Trade                                                         P                 Partial Execution
                               Part or all of this transaction was a Crossing executed as dual agent
             Cx                                                                                        PI                Price Improvement
                               by IB for two IB customers
             ETF               ETF Creation/Redemption                                                 Po                Interest or Dividend Accrual Posting
                                                                                                                         Part or all of this transaction was executed by the Exchange as a
             Ep                Resulted from an Expired Position                                       Pr                Crossing by IB against an IB affiliate and is therefore classified as a
                                                                                                                         Principal and not an agency trade
             Ex                Exercise                                                                R                 Dividend Reinvestment
             G                 Trade in Guaranteed Account Segment                                     RED               Redemption to Investor
             HC                Highest Cost tax basis election                                         Re                Interest or Dividend Accrual Reversal
             HFI               Investment Transferred to Hedge Fund                                    Ri                Reimbursement
             HFR               Redemption from Hedge Fund                                              SI                This order was solicited by Interactive Brokers
             I                 Internal Transfer                                                       SL                Specific Lot tax basis election
             IA                This transaction was executed against an IB affiliate                   SO                This order was marked as solicited by your Introducing Broker
                                                                                                                         Customer designated this trade for shortened settlement and so is
             INV               Investment Transfer from Investor                                       SS
                                                                                                                         subject to execution at prices above the prevailing market
                               This transaction was executed as part of an IPO in which IB was a
             IPO                                                                                       ST                Short Term P/L
                               member of the selling group and is classified as a Principal trade.
             L                 Ordered by IB (Margin Violation)                                        T                 Transfer
             LD                Adjusted by Loss Disallowed from Wash Sale



              Notes/Legal Notes


               Notes

                        1. Most stock exchange transactions settle on the trade date plus two business days. Options, futures and US open-end mutual fund transactions settle on trade
                           date plus one business day. (Some exchanges and other transaction types may have longer or shorter settlement periods.) Ending settled cash reflects the cash
                           that has actually settled.
                        2. Initial and maintenance margin requirements are available within the Account Window of the Trader Workstation.
                        3. Interactive Brokers LLC receives compensation from fund companies in connection with the purchase and holding of fund shares by customers of Interactive
                           Brokers LLC. Such compensation includes, but is not limited to, Rule 12b-1 fees that are paid out of the funds assets. The source and amount of any
                           remuneration received by Interactive Brokers LLC in connection with a transaction will be furnished upon written request of the customer. IB may share a
                           portion of the compensation received from fund companies with your financial advisor or introducing broker.
                        4. Quantities preceded by a "-" sign indicate sell transactions. Other transactions are purchases.
                        5. In case of partial executions, commissions are charged on the total quantity executed on the original order. The commission is displayed on the first partial
                           execution only.
                        6. Each closed lot indicated above with a reference to note (6) was chosen by the end of the trading day to be sold versus the specific opening purchase identified
                           in that row.
                        7. Trade execution times are displayed in Eastern Time.
                        8. Applicable commodity Regulatory Fees for your transactions are available on the IB website at www.interactivebrokers.com/en/accounts
                           /fees/exchangeAndRegulatoryFees.php.
                        9. Borrow Fee Rate represents the cost to borrow stock expressed in percent per annum. It is applied to the cash collateral amount on the stock borrow contract
                           and is separate from any interest earned on credit cash balances. Similarly, Loan Fee Rate represents the benefit to lend stock. A positive rate indicates a cost to
                           the borrower/benefit to the lender and a negative rate indicates a benefit to the borrower/cost to the lender. In general, the fee rates for hard-to-borrow stocks
                           are higher than for normal availability stocks.
                       10. Interest Rate on Customer Collateral represents the interest paid on the collateral posted to the customer's account and received from lending stock. A positive
                           rate indicates a benefit to the lender.
                       11. The closing prices on this Activity Statement are indicative and may come from third-party sources. Interactive Brokers does not warrant the accuracy of the
                           prices provided by third-party sources. Due to time zone differences, certain non-US mutual funds may deliver closing prices after the Activity Statement has
                           been produced and the closing prices for such funds will reflect the previous day's price.
                       12. Additional information about your retail Forex transactions is available in Account Management, including information required under NFA Rule 2-36(o) about
                           retail Forex trades in the same currency pair as any retail leveraged Forex transaction you executed in your IB account. We can provide this information for
                           trades executed within the 15 minutes immediately before and after your trade. This information is available for a period of 6 months after your trade.

               Fixed Income Notes

                        1. Call features for bonds or preferred stocks may affect the yield. For zero coupon, compound interest and multiplier securities, there are no periodic payments




                                                                                                 11 of 12
I1043365 Activity Statement January 1, 2018 - December 31, 2018 - Interactive Brokers
                       Case 1:18-cv-07291-VSB-RWL Document 74-17 Filed 08/10/20 Page 13 of 13
                         and securities may be callable below maturity value without notice to holder unless registered. For asset-backed securities, the actual yield may vary depending
                         on the speed at which the underlying note is pre-paid. For additional information regarding bond yield, please contact the IB Help Desk at:
                         help@interactivebrokers.com. If this debt security is unrated by a nationally recognized statistical rating organization, it may pose a high risk of default. You
                         should consult a financial advisor to determine whether unrated bonds are appropriate for your portfolio in light of your goals and your financial circumstances.
                         Fees charged by bond trading centers are included in the cost of bond transactions.

               Legal Notes

                      1. Please promptly report any inaccuracy or discrepancy in this statement, or in your account. Contact the IB Customer Service Department in
                         writing using the form available on the IB website. You may also contact IB by phone, but if you report an error by phone, you should re-confirm
                         such oral communication in writing in order to protect your rights, including rights under the Securities Investor Protection Act (SIPA).

                         Interactive Brokers LLC, www.interactivebrokers.com, 877-442-2757 (U.S.)

                         Interactive Brokers (UK) (Ltd), www.interactivebrokers.co.uk, 00800-42-276537 (Intl)

                         Interactive Brokers Canada Inc., www.interactivebrokers.ca, 877-745-4222 (Can.)

                      2. Unless otherwise noted, Interactive Brokers acted as agent in the execution of the above transactions. For those exchanges where IB is not a direct clearing
                         member or custodian, IB may use one of the following clearing agents or sub-custodians: Interactive Brokers Australia Pty Limited; Interactive Brokers Canada
                         Inc.; Interactive Brokers Hong Kong Limited; Interactive Brokers Securities Japan, Inc.; Interactive Brokers (U.K.) Limited; Timber Hill Europe AG; ABN Amro
                         Clearing Singapore Pte. Ltd.; ABN Amro Clearing Sydney Pty Ltd.; BBVA Bancomer, S.A.; BNP Securities Services, Milan Branch; BMO Harris Bank N.A.;
                         Citibank International plc; Euroclear Bank S.A./N.V.; Shinhan Securities Co., Ltd.; Skandinaviska Enskilda Banken AB.; Skandinaviska Enskilda Merchang
                         Banking, Oslo Branch
                      3. IB acts as agent or riskless principal in foreign currency exchange transactions. Such transactions are executed against an IB affiliate or a third party, which
                         acts as principal in such transactions and may have a long or short position and may have profited or lost in connection with the transaction. Foreign currency
                         exchange transactions executed by Customer through IB are not regulated or overseen by the SEC or the CFTC.
                      4. Trades marked with the exchange indicator of TMBR were effected by IB as agent through a market making affiliate, which acted as principal in the transaction
                         and may have a long or short position in the security and may have profited or lost in connection with the transaction.
                      5. All VWAP trades are effected pursuant to an average price formula based on a reference price provided by a third-party data provider. Additional information
                         and reference prices are available upon request. IB, as agent, effects VWAP transactions through a market making affiliate, which acts as principal in such
                         transactions and may have a long or short position in the security and may have profited or lost in connection with the transaction.
                      6. IB accepts liquidity rebates or other order flow payments from Alternative Trading Systems, market makers and exchanges for certain orders in stocks. IB
                         receives payment for some option orders pursuant to exchange-mandated marketing fee programs or other arrangements. To the extent permissible under
                         exchange rules, IB may direct customer option orders for execution against its market making affiliate Timber Hill LLC, which acts as principal and may earn a
                         profit or incur a loss. The source and nature of any compensation received by IB in connection with any transaction is available upon written request of the
                         customer. For further information, check the IB website and the Order Routing and Payment for Order Flow Disclosure provided when you opened your
                         account and annually or email help@interactivebrokers.com.
                      7. For security futures trades, if not already indicated on this statement, information about the time of any transaction, the identity of the counterparty to the
                         transaction, and whether IB is acting as agent or principal, as agent for the counterparty, as agent for both parties to the contract, or as principal, and if acting
                         as principal, whether the transaction was a block transaction or an exchange for physicals transaction, will be available upon written request of the customer.
                      8. Customer is requested to promptly advise Interactive Brokers of any material change in Customer's investment objectives or financial situation.
                      9. A financial statement of Interactive Brokers LLC is available for your personal inspection at www.interactivebrokers.com or at its offices, or a copy of it will be
                         mailed upon your written request.
                     10. For trades executed on either the Australian Stock Exchange Ltd ("ASX") or Chi-X Australia Pty Ltd ("Chi-X"), this confirmation is issued subject to: (i) the
                         directions, decisions and requirements of the Market Operator, the relevant Market Integrity Rules, the relevant Market Operating Rules, the Clearing Rules and
                         where relevant, the Settlement Rules; (ii) the customs and usages of the relevant Market; and (iii) the correction of errors and omissions. Interactive Brokers
                         LLC (ARBN: 091191141, AFSL: 245574, Participant on Chi-X Australia)("IB") is not a participant on the ASX, and will route orders to the ASX through its
                         affiliate, Timber Hill Australia Pty Ltd (ABN 25079993534, AFSL: 244380, Participant on the ASX)("THA") who executes such orders. Your ASX and Chi-x
                         Australia trades will be cleared through ABN Amro Clearing Sydney Pty Ltd, an ACH participant. If your transaction was a crossing transaction, IB may have
                         either acted on behalf of (i) both the buyer and seller of this transaction, or (ii) on behalf of the buyer or seller on one side of the transaction and act as Principal
                         on the other side. Under the Corporations Act 2001, where IB enters into an exchange traded derivatives on a customer's behalf, IB is regarded as having issued
                         the derivative to the customer.
                     11. For All Options Trades Executed on the Stock Exchange of Hong Kong ("SEHK"): (a) Options can involve a high degree of risk and may not be suitable for
                         every investor. Investors should ensure they understand those risks before participating in the options market. (b) All options contracts executed on the SEHK
                         were executed by Timber Hill Securities Hong Kong on behalf of Interactive Brokers LLC. (c) In the event of a default committed by Interactive Brokers LLC
                         resulting in the client suffering any pecuniary loss, the client shall have a right to claim under the Investor Compensation Fund established under the Hong Kong
                         Securities and Futures Ordinance, subject to the terms of the Investor Compensation Fund from time to time. (d) All Exchange Traded Options Business made
                         for or on behalf of a client shall be subject to the relevant provisions of the constitution, Rules of The Stock Exchange of Hong Kong Limited ("SEHK Rules"),
                         regulations, the Articles, customs and usages of SEHK, the Options Trading Rules, the Clearing Rules of SEOCH, the CCASS Rules and the laws of Hong
                         Kong, which shall be binding on both Interactive Brokers LLC and the client.
                     12. Deposits held away from Interactive Brokers LLC may not qualify under SIPC protection. Also, futures and options on futures are not covered by SIPC.

               SIPC Member




             Generated: 2019-01-19, 09:15:37 EST




                                                                                                 12 of 12
